PER CURIAM.
We accepted jurisdiction to review Gaines v. Department of Children & Families, 711 So.2d 190 (Fla. 5th DCA 1998), in order to resolve what appeared to be express and direct conflict with Padgett v. Department of Health & Rehabilitative Services, 577 So.2d 565 (Fla. 1991). See Art. V, § 3(b)(3), Fla. Const. However, upon closer examination, we find no conflict and that review was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD and PARIENTE, JJ., concur.
LEWIS and QUINCE, JJ., dissent.